Case 6:19-cv-00917-MJJ-CBW Document 18 Filed 05/11/20 Page 1 of 1 PageID #: 67




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

BRANDI SCHAUBERT                               CIVIL ACTION NO. 19-cv-0917

VERSUS                                         JUDGE JUNEAU

LOUIS ACKAL                                    MAGISTRATE JUDGE
                                               WHITEHURST


                                  JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including

 the written objections filed, and concurring with the findings of the Magistrate Judge

 under the applicable law;

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

 the report and recommendation, the Motion to Dismiss Health Care Claims, Rec.

 Doc. [4] is DENIED.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 7th day of

 May, 2020.

                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
